Title: From Thomas Jefferson to Bishop James Madison, 6 January 1800
From: Jefferson, Thomas
To: Madison, Bishop James



Dear Sir
Philadelphia Jan. 6. 1800.

A mr Thomas P. Smith of this place, who is particularly able in the line of chemistry, and is master also of the Linnean Botany is desirous of getting a birth in your college, if these professorships still exist there & are vacant. I could not inform him on these points. I remember that in our reformation of the plan of the college in 1779. there was a professorship of Chemistry, Botany & Medecine established, & that Mc.lurg was the professor for a considerable time. but whether in the subsequent demolition of that reform this professorship escaped the ruin, or not, I do not know. this gentleman could bring the most unquestionable recommendations as a chemist, & particularly from Dr. Priestly; so that if the institution admits of him he would really be an acquisition. I have promised him to ask information from you, and I will thank you to give it me by the first post. if it be favorable, I would request the names of the present visitors, as it might be advantageous to him to take letters from gentlemen here to their acquaintances among them.  I learn nothing new in the line of science or the arts. the republican horison is greatly brightening by the events of Europe and the current of public opinion in America. accept my friendly & respectful salutations

Th: Jefferson

